
	

113 SRES 393 IS: Supporting the goals of World Tuberculosis Day to raise awareness about tuberculosis.
U.S. Senate
2014-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 393
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2014
			Mr. Brown (for himself and Mr. Isakson) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Supporting the goals of World Tuberculosis Day to raise awareness about tuberculosis.
	
	
		Whereas 1/3  of the population of the world is infected with the tuberculosis bacterium;Whereas more than 9,500 tuberculosis  cases were reported in the United States in 2013;Whereas more than 1,300,000 individuals die from tuberculosis each year;Whereas over 95 percent of tuberculosis deaths occur in low- and middle-income developing
			 countries;Whereas tuberculosis is the second leading global infectious disease killer, behind HIV/AIDS, and
			 claims 1,800,000 lives each year;Whereas tuberculosis is a leading killer of people living with HIV/AIDS, causing 1/5 of all deaths
			 among people with HIV/AIDS;Whereas tuberculosis is the third leading killer of adult women, and the stigma associated with
			 tuberculosis disproportionately affects women, causing women to delay
			 seeking care and interfering with treatment adherence;Whereas the global tuberculosis pandemic and the spread of drug-resistant tuberculosis present a
			 persistent public health threat to the United States;Whereas according to 2009 data from the World Health Organization, 3.6 percent of all new
			 tuberculosis cases are drug resistant;Whereas multi-drug resistant tuberculosis (referred to in this preamble as MDR-TB) is present in virtually all countries surveyed;Whereas approximately 450,000 people around the world developed MDR-TB in 2012;Whereas extensively drug-resistant tuberculosis (referred to in this preamble as XDR-TB) is a strain of tuberculosis that is very difficult and expensive to treat and has high and rapid
			 fatality rates, especially among HIV/AIDS patients;Whereas there have been more than 63 cases of XDR-TB in the United States between 2004 and 2014;Whereas as of September 2013, 92 countries have reported at least 1 case of XDR-TB;Whereas the Centers for Disease Control and Prevention estimated, in 2009, that the cost of
			 hospitalizing a single patient with XDR-TB is $483,000;Whereas, between 2005 and 2007, the 373 XDR-TB cases in the United States collectively cost the
			 health care system an estimated $53,000,000;Whereas the death rate of tuberculosis dropped 45 percent between 1990 and 2012;Whereas the Institute of Medicine found that a decrease in tuberculosis  control funding and the
			 spread of HIV/AIDS caused the resurgence of tuberculosis between 1980 and
			 1992;Whereas although the number of tuberculosis cases in the United States continues to decline,
			 progress towards eliminating tuberculosis has slowed and the disease does
			 not recognize borders;Whereas African Americans are 8 times more likely to have tuberculosis than Caucasians, and
			 significant disparities exist among other minorities in the United States,
			 including Native Americans, Asian Americans, and Hispanic Americans;Whereas over 530,000 children became infected with tuberculosis in 2012;Whereas tobacco use greatly increases the risk of tuberculosis and death, and more than 20 percent
			 of tuberculosis cases worldwide are attributed to smoking;Whereas diabetes is a major risk factor for tuberculosis, and people with diabetes are more likely
			 to develop
			 the disease and have a higher risk of death due to the disease;Whereas a new technology, known as Xpert,  developed in the United States, is able to diagnose
			 cases of tuberculosis within 2 hours, and such technology can even
			 diagnose cases that are difficult to detect, such as cases involving
			 individuals living with HIV;Whereas although drugs, diagnostics, and vaccines for tuberculosis exist, these technologies are
			 antiquated and increasingly inadequate for controlling the global
			 epidemic;Whereas Xpert can quickly detect resistance to 1 of the primary tuberculosis drugs, but other tests
			 to detect drug resistance take at least 1 month to complete and the
			 medical community must develop even faster drug susceptibility tests to
			 stop the spread of drug-resistant tuberculosis;Whereas Bacillus Calmette-Guérin,  a tuberculosis vaccine that is known as BCG, provides some protection to children but has little or no efficacy in preventing pulmonary
			 tuberculosis in adults;Whereas there is a critical need for the development of tuberculosis drugs that individuals  can
			 safely take concurrently with antiretroviral therapy for HIV;Whereas the Millennium Development Goal of the World Health Organization is to reverse the spread
			 of tuberculosis by 2015;Whereas the enactment of the Tom Lantos and Henry J. Hyde United States Global Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008 (Public
			 Law 110–293; 122 Stat. 2918) and the Comprehensive Tuberculosis
			 Elimination Act of 2008 (Public Law 110–392; 122 Stat. 4195) provides a
			 historic United States commitment to the global eradication of
			 tuberculosis, including  a commitment to successfully treating 4,500,000
			 tuberculosis patients and 90,000 MDR-TB patients between 2008 and 2013 and
			 to providing additional treatment through coordinated multilateral
			 efforts;Whereas the United States Agency for International Development provides financial and technical
			 assistance to nearly 40 highly burdened tuberculosis countries, supports
			 the development of new diagnostic and treatment tools, and is authorized
			 to support research to develop new vaccines to combat tuberculosis;Whereas the Centers for Disease Control and Prevention, partnering with the other entities of the
			 United States and individual States and territories, directs the national
			 tuberculosis elimination program, directs essential national tuberculosis
			 surveillance, technical assistance, and prevention activities, and
			 supports the development of new diagnostic, treatment, and prevention
			 tools to combat tuberculosis;Whereas the National Institutes of Health, through its many institutes and centers, plays the
			 leading role in basic and clinical research on the identification,
			 treatment, and prevention of tuberculosis;Whereas the Global Fund to Fight AIDS, Tuberculosis, and Malaria provides 63 percent of all
			 international financing for tuberculosis programs;Whereas the Global Fund to Fight AIDS, Tuberculosis, and Malaria finances—(1)proposals worth $3,200,000,000 in 112 countries;(2)tuberculosis treatment for 6,000,000 people; and(3)1,800,000 HIV/AIDS and tuberculosis services;Whereas the prevalence and mortality rates of tuberculosis are declining in many countries with
			 programs supported by the Global Fund to Fight AIDS, Tuberculosis, and
			 Malaria; andWhereas March 24, 2014, is World Tuberculosis Day, a day that commemorates the date in 1882 on
			 which Dr. Robert Koch announced his discovery of Mycobacterium
			 tuberculosis, the bacteria that causes tuberculosis: Now, therefore, be it
		
	
		That the Senate—(1)supports the goals of World Tuberculosis Day to raise awareness about tuberculosis;(2)commends the progress of anti-tuberculosis efforts by entities that include the United States
			 Agency for International Development, the Centers for Disease Control and
			 Prevention, the National Institutes of Health, and the Global Fund to
			 Fight AIDS, Tuberculosis, and Malaria; and(3)reaffirms the commitment to global tuberculosis control set forth in section 4 of the United States
			 Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7603).
			
